DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendments filed 11/9/21 have been entered. The amendments have resolved the previously presented specification objections, claim objections, and 112(b) rejections in the Office Action dated 8/13/21. 

Applicant's arguments filed 11/9/21 have been fully considered but they are not persuasive. The primary reference in the previously presented rejection was Jaaskelainen (US 20180003850 A1).
Applicant argues that the feature requiring that the pads be “configured to abrade the wall surface of the metallic well structure” is not taught by Jaaskelainen. The examiner respectfully disagrees. First the examiner notes that the metallic well structure and its corresponding wall surface are not required and so the pad must merely be able “to abrade” a hypothetical wall surface of a hypothetical metallic well structure. When considered under the broadest reasonable interpretation, such wall structure may include soft/semi-solid wax and paraffins, resins, or brittle corroded portions. This broadest reasonable interpretation is further supported when considered in light of the specification which envisions such wall surface as encompassing “built-up coatings or detritus” (page 3, lines 22-23 of the present case). The examiner maintains that the pads, which are 
Regarding applicant’s assertion that such abrasion would be undesirable, the examiner disagrees for two reasons. 
First, the claim limitation is met by merely having the capability to achieve the recited function, regardless of whether or not it is specifically taught as a methodological step or even desirable. MPEP 2114(II) makes clear “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)”
 	Second, the examiner respectfully submits that applicant has misconstrued the prior art’s statement “minimize the contact resistance against the wall of the borehole” (Para 0037). When considered in light of the remainder of the prior art’s disclosure, it is readily apparent that the contact resistance referred to is a reference to electrical contact resistance. For example, Para 0043 discusses “capacitive electrodes may prove advantageous in exhibiting stable contact resistance”. This is not in reference to frictional or abrasive resistance. Moreover Para 0037, uses the term “may” to convey that minimizing contact resistance is only an optional consideration when designing the system disclosed by Jaaskelainen. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 38 recites “at least one of the second end of the first deployment arm or the second end of the second deployment arm of each deployment arm arrangement includes serrations configured to engage the wall surface of the metallic well structure in the deployed configuration”. While, page 17, lines 1-4, describes the claimed subject matter, it is not clear that applicant has possession of the claimed invention. When considered with respect to Figs 5A-5B, serrations can be seen. However, these serrations are shown between the pad 130 and the deployment arms 120 in Fig 5A. When considering Fig 5B, which applicant’s specification suggests support the claimed subject matter the second end(s) of the first/second deployment arms would be radially inward relative to the contacting surface of the pad 132. MPEP 2163.03(V) states, “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification.  “Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 36-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 and 37 each recite “serration-like elements”. It is not clear what is meant by this limitation, specifically, the phrase “serration-like”. MPEP 2173.05(b)(III) states, “The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955).” In a similar vein, the phrase “-like” extends the scope of the expression so as to render it indefinite. 

Claim 36 recites “each deployment arm arrangement including a first deployment arm, a second deployment arm, and an electrically conductive pad” and later recites “each deployment arm arrangement is configured to establish an electrical signal path between the electrically conductive pad and the body portion”. The later recitation appears to recite the electrically conduct pad as being a separate element from the “each deployment arm arrangement”. However, when first introduced the electrically conductive pad is recited as a sub-element of the “each deployment arm arrangement”. Claims 37-40 are rejected for depending from an indefinite claim. 

Claim 38 recites “at least one of the second end of the first deployment arm or the second end of the second deployment arm of each deployment arm arrangement includes serrations configured to engage the wall surface of the metallic well structure in the deployed configuration”. It is not clear what this limitation intends to convey when read in light of the specification. Specifically, it is not clear what is meant by “engage”. Page 17, lines 1-4, describes the claimed subject matter with respect to Figs 5A-5B. While the serrations 124 are seen in Figure 5A, these serration are between the pad 132 and the deployment arm(s). When in the extended position depicted in Fig. 5B, the second end(s) of the first/second deployment arms would be radially inward relative to the contacting surface of the pad 132. It is not clear what applicant intends to convey with the term “engage”. As conveyed by the specification, with respect to the manner in which the tool is operated, the second end(s) of the first/second deployment arms would appear unable to directly engage a wellbore wall. 

Claim 40 recites “compliant connection that accommodates off-axial movement of the respective first end of the first deployment arm or the first end of the second deployment arm”. The claim is indefinite for two reasons. First, it is not clear what is meant by “off-axial movement”. The specification only contains self-referential use of a term. Specifically, what is the “axial movement” that is intended such that there may be an “off-axial movement”?  Second, the claim is indefinite because it is structurally unclear what is required of the recited compliant connection, at least in part, because it is unclear what the recited function of the element is intended to mean. Additionally, the specification and drawings provide only indistinct reference to the compliant connection e.g. element 270 seen in Fig 5C.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a) (2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-7, 10, 13-14, 18-20, 36, and 39-40 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jaaskelainen (US 20180003850 A1).

Regarding claim 1, Jaaskelainen teaches a deployable electrical contact device comprising: 
a body portion (Fig 1A, 1B, body portion 102 and 108); 
a mounting arrangement (Fig 1A, 1B, mounting arrangement 116 and 112) controllably deployable from the body portion (Fig 1A, 1B, the mounting arrangement as defined is moveably/deployable as seen between Figs 1A to 1B), the mounting arrangement configured to retain the device at a position at a metallic well structure by mechanically engaging with a wall surface of the metallic well structure (Fig 1B, the mounting arrangement as defined is radially extendable to mechanically engage the wellbore wall; Para 0034, the assembly is used for contact with metallic casing), the mounting arrangement comprising electrically conductive pads (Fig 1A, 1B, pads 112) configured to abrade the wall surface of the metallic well structure during the mechanical engagement (Fig 1B, sensor pad 112 is extendable to contact a metallic well structure/casing, when present, this extension and contact necessarily produces some frictional forces capable of abrading. The examiner notes this rejection is discussed in additional detail in the response to arguments and is not repeated again here) and to provide electrical continuity between the engaged metallic well structure and the mounting arrangement (Para 0053, “the arms 116 and the sensor pads 112a,b may each be made of electrically-conductive materials to allow the current to conduct from the completion string 102, through the arms 116, and out the sensor devices 138 via the sensor pads 112a,b”); and 
the device being configured such that there is provided an electrical signal path between one or more of the electrically conductive pads and the body portion so as to provide electrical continuity between the metallic well structure and the body portion, when deployed  (Para 0053, “the arms 116 and the sensor pads 112a,b may each be made of electrically-conductive materials to allow the current to conduct from the completion string 102, through the arms 116, and out the sensor devices 138 via the sensor pads 112a,b”, where the pads 112 are extendable to the casing/metallic well structure and the device is electrically-conductive, there would be the recited electrical pathway).  

Regarding claim 2, Jaaskelainen further teaches wherein the body portion comprises a connection point (Fig 3, the connection point between 308 and body portion 102) for electrically connecting the device to at least one further apparatus (Para 0062, further apparatus/power source 306 is connected to the body portion 102 via power cable connection point 308), and wherein the electrical signal path is provided between the conductive pads and the connection point so as to allow for electrical continuity between the metallic well structure and said further apparatus (Para 0062, “a current “I” may be provided to the first assembly 502a from the power source 306 either via the completion string 102 or otherwise via the power cable 308 extending downhole from the power source 306 and directly coupling to the sensor devices 138 in the sensor pads 112a,b”).  
  
Regarding claim 6, Jaaskelainen further teaches wherein the mounting arrangement comprises deployment arms (Fig 1A, 1B, arms 116), the deployment arms having a stowed configuration (Fig 1A, arms 116 in stowed position) and a deployed configuration (Fig 1B, arms 116 in deployed position) in which the deployment arms extend from the body portion so as to urge the conductive pads into electrical contact with the metallic well structure (Fig 1B, arms 116 urge the pads 112 outwards to contact the wellbore wall at 106).  

Regarding claim 7, Jaaskelainen further teaches wherein the deployment arms are rotatably attached to the conductive pads at a linkage region (Fig 1B, pivot point 134, Para 0022 “the arm 116, in turn, may act on the corresponding sensor pad 112a,b at a pivot point 134 to move the sensor pad 112a,b from the retracted position to the actuated position”), and wherein some or all of the arms comprise a contact surface at the linkage region for contact with the wall surface, during deployment (Fig 1B, at the pivot point 134 the arm has a contact surface which contacts a wall of the pad 112, for example at all times. The examiner additionally notes that the wall surface is not defined and the claim does not preclude indirect contact and permits contacts via intermediate components).  
  
Regarding claim 10, Jaaskelainen further teaches wherein the deployment arms comprise a connection element (Fig 1A, 1B, pivot-able connection around reference numeral connecting arm 116 to radially extending member from the body portion, not labelled), configured to orbit and maintain electrical connection with a socket arrangement of the body portion (As seen between the revolving movement around the connection element as defined between Fig 1A to 1B, Para 0015 the connection orbits/pivots around the socket arrangement of the body portion. Para 0053 the arms 116 of the mounting arrangement are electrically conductive and would continue to provide electrical connection), when the deployment arms are controllably moved between the stowed configuration and the deployed configuration (Fig 1A, 1B, Para 0016, actuator 114 allows for the controlled movement of arms 116).  
  
Regarding claim 13, Jaaskelainen further teaches wherein the mounting arrangement is controllably deployable from the body portion using a drive unit (Fig 1A, 1B, Para 0016, actuator 114 allows for the controlled movement of arms 116), the drive unit being operable to deploy and subsequently retract the mounting arrangement, in use (Para 0032, pads 112 are “movable between the retracted and actuated positions using the actuator 114 and the arm 116”).  

Regarding claim 14, Jaaskelainen further teaches wherein the drive unit is configured to be operable to deploy and subsequently retract the mounting arrangement (Para 0032, pads 112 are “movable between the retracted and actuated positions using the actuator 114 and the arm 116”), and then further deploy the mounting arrangement so as to assist with abrading a wall surface of the well structure  (Fig 1B, sensor pad 112 by actuator 114 is extendable to contact a metallic well structure/casing, when present, this extension and contact necessarily produces some frictional forces capable of abrading. The examiner notes that the recited configuration does not impose any additional structural requirements such as the presence of teeth or serrations). 

Regarding claim 18, Jaaskelainen further teaches wherein the device is configured, in use, to couple with a further apparatus (Para 0062, further apparatus/power source 306) so as to communicate electrical signals to and/or from the further apparatus and the metallic well structure (Para 0062, “a current “I” may be provided to the first assembly 502a from the power source 306 either via the completion string 102 or otherwise via the power cable 308 extending downhole from the power source 306 and directly coupling to the sensor devices 138 in the sensor pads 112a,b”).  

Regarding claim 19, Jaaskelainen further teaches wherein the device is configured to communicate data and/or power electrical signals to/from the metallic well structure (Para 0053, “the arms 116 and the sensor pads 112a,b may each be made of electrically-conductive materials to allow the current to conduct from the completion string 102, through the arms 116, and out the sensor devices 138 via the sensor pads 112a,b”.  

Regarding claim 20, Jaaskelainen further teaches wherein the conductive pads are additionally configured to provide acoustic continuity between the mechanically engaged wall surface of the metallic well structure and the mounting arrangement (Para 0025, “When used as a transmitter (or transceiver) the sensor devices 138 [of sensor pad 112] may similarly be geared toward emission or transmission of an electromagnetic, acoustic, electrical dipole, vibrator, or sonic nature”) such that there is provided an acoustic signal path between one or more of the conductive pads and the body portion, thus providing acoustic signaling continuity between the metallic well structure and the body portion, when deployed (Para 0025, Fig 1B, the arms 116 provide a continuous physical connection between the sensor 112 and the body portion 108/102, this provides a pathway for acoustic/vibrations to be transmitted).

Regarding claim 36, Jaaskelainen teaches an electrical contact device for deployment within a metallic well structure, comprising: 
a body portion (Fig 1A, 1B, body portion 102 and 108); 
a mounting arrangement (Fig 1A, 1B, mounting arrangement 116, 112, and 114) controllably deployable from the body portion (Fig 1A, 1B, the mounting arrangement as defined is moveably/deployable as seen between Figs 1A to 1B), the mounting arrangement including a plurality of deployment arm arrangements (Fig 1A, 1B, the mounting arrangement as defined has a plurality of arm arrangements seen as 116/112/114 on the left and right, respectfully), each deployment arm arrangement circumferentially spaced apart from the others of the deployment arm arrangements (Fig 1A, 1B, the mounting arrangement as defined has a plurality of arm arrangements seen as 116/112/114 on the left and right, respectfully, where are located circumferentially around the body 102/108), each deployment arm arrangement including a first deployment arm (Fig 1A-1B, arm 116), a second deployment arm (Fig 1A-1B, arm 114), and an electrically conductive pad (Fig 1A, 1B, pads 112); 
wherein in each deployment arm arrangement a first end of the first deployment arm is rotatably attached to the body portion (Fig 1A, 1B, first end at around reference numeral 110, as seen between the figures, there is at least pivoting indirect attachment to the body portion 108) and a second end of the first deployment arm is rotatably attached to the electrically conductive pad (Fig 1A, 1B, second end 134), and a first end of the second deployment arm is rotatably attached to the body portion (Fig 1A, 1B, the first end at about reference numeral 128 which is seen as pivoting connection to the body portion 108) and a second end of the second deployment arm is rotatably attached to the electrically conductive pad (Fig 1A, 1B, second end at pivoting connection 132 provides indirect rotatable attachment to pad 112), and each deployment arm arrangement is configured to establish an electrical signal path between the electrically conductive pad and the body portion   (Para 0053, “the arms 116 and the sensor pads 112a,b may each be made of electrically-conductive materials to allow the current to conduct from the completion string 102, through the arms 116, and out the sensor devices 138 via the sensor pads 112a,b”; in other words at least element 116 of the deployment arm arrangement provides the electrical connection between the pad 112 and body 102); and 
wherein the plurality of deployment arm arrangements are disposable in a stowed configuration (Fig 1A, the arrangement as previous defined is in the stowed position) and a deployed configuration (Fig 1B, the arrangement as previous defined is in the deployed position), and in the deployed configuration the first deployment arm and second deployment arm of each respective deployment arm arrangement are rotated radially outward (Fig 1B, in the deployed state, each arm 114 and 116 is rotated relatively outward relative to the body 102/108) and the respective electrically conductive pad is translated radially outward and into contact with a wall surface of the metallic well structure (Fig 1B, the mounting arrangement as defined is radially extendable to mechanically engage the wellbore wall; Para 0034, the assembly is used for contact with metallic casing) in a manner that provides electrical continuity between the engaged metallic well structure and the mounting arrangement  (Para 0053, “the arms 116 and the sensor pads 112a,b may each be made of electrically-conductive materials to allow the current to conduct from the completion string 102, through the arms 116, and out the sensor devices 138 via the sensor pads 112a,b”).  

Regarding claim 39, Jaaskelainen further teaches wherein at least one of the first end of the first deployment arm or the first end of the second deployment arm of each deployment arm arrangement includes a connection element  (Fig 1A, 1B, pivot-able connection around reference numeral connecting arm 116 to radially extending member from the body portion, not labelled) configured to orbit and maintain electrical connection with the body portion (As seen between the revolving movement around the connection element as defined between Fig 1A to 1B, Para 0015 the connection orbits/pivots around the socket arrangement of the body portion. Para 0053 the arms 116 of the mounting arrangement are electrically conductive and would continue to provide electrical connection).  

Regarding claim 40, Jaaskelainen further teaches wherein at least one of the first end of the first deployment and or the first end of the second deployment arm of each deployment arm arrangement is rotatably attached to the body portion by a compliant connection (Fig 1A, 1B, pivot-able connection around reference numeral connecting arm 116 to radially extending member from the body portion) that accommodates off-axial movement of the respective first end of the first deployment arm or the first end of the second deployment arm (As seen between the revolving movement around the connection element as defined between Fig 1A to 1B, Para 0015 the connection pivots from the body portion; this pivoting which is accommodated is considered an off-axial movement.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 20180003850 A1), in view of Maute (WO 2016085506 A1).

Regarding claim 3, while Jaaskelainen teaches the desirability to minimize the contact resistance of the pads in some cases (Para 0037), Jaaskelainen is silent on wherein electrically conductive pads include serration-like elements on a surface oriented to engage the wall surface when deployed. 
	Maute teaches electrically conductive pads include serration-like elements on a surface oriented to engage the wall surface when deployed (Fig 6D	and/or 6F, Para 0055, features such as the knife edge with serrations or conductive wires of brush 610 are used to “cut through any corrosion on the casing interior” while maintaining good electrical connection to the case 600, see e.g. Para 0051, “The casing is likely corroded. Any corrosion will have to be cut through so a proper electrical connection can be made").
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen by having the electrically conductive pads include serration-like elements on a surface oriented to engage the wall surface when deployed as disclosed by Maute because “The casing is likely corroded. Any corrosion will have to be cut through so a proper electrical connection can be made” (Para 0051) and doing so would ensure that there is “(low resistance or low ohm) connection of the well's casing” (Para 0050).  

Regarding claim 37, while Jaaskelainen teaches the desirability to minimize the contact resistance of the pads in some cases (Para 0037), Jaaskelainen is silent on wherein the electrically conductive pad of each deployment arm arrangement includes serration-like elements on a surface oriented to engage the wall surface when deployed. 
	Maute teaches the electrically conductive pad of each deployment arm arrangement includes serration-like elements on a surface oriented to engage the wall surface when deployed (Fig 6D and/or 6F, Para 0055, features such as the knife edge with serrations or conductive wires of brush 610 are used to “cut through any corrosion on the casing interior” while maintaining good electrical connection to the case 600, see e.g. Para 0051, “The casing is likely corroded. Any corrosion will have to be cut through so a proper electrical connection can be made").
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen by having the electrically conductive pads include serration-like elements on a surface oriented to engage the wall surface when deployed as disclosed by Maute because “The casing is likely corroded. Any corrosion will have to be cut through so a proper electrical connection can be made” (Para 0051) and doing so would ensure that there is “(low resistance or low ohm) connection of the well's casing” (Para 0050). 

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 20180003850 A1), in view of Castillo (US 20190063214 A1).

Regarding claim 15, while Jaaskelainen teaches “actuator(s) 114 may be any type of actuation device” (Para 0016), Jaaskelainen is silent on wherein the drive unit comprises a lead screw arrangement configured to deploy and retract the mounting arrangement.  
	Castillo teaches wherein the drive unit comprises a lead screw arrangement configured to deploy and retract the mounting arrangement (Para 0050, motor 130 is usable to move the arms 104 and sensor 122; “motor 130 may be a linear motor, such as a screw motor”).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen by having the screw arrangement as disclosed by Castillo because it would be a simple substitution of the actuation mechanism of Jaaskelainen for that of Castillo, which is known and predictably used in the art to cause the movement of a radially extending arm.  

Regarding claim 17, Jaaskelainen is silent on wherein the device comprises a battery unit for powering the drive unit, the battery unit being configured to be chargeable from electrical signals being communicated using the electrical signal path.
	Castillo teaches wherein the device comprises a battery unit for powering the drive unit, the battery unit being configured to be chargeable from electrical signals being communicated using the electrical signal path (Para 0051, “actuator electronics 138 may include a battery supplying an electric force to the motor 130. The battery may be rechargeable, for example via electrical energy transmitted downhole.”).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen a battery unit for powering the drive unit, the battery unit being configured to be chargeable from electrical signals being communicated using the electrical signal path as disclosed by Castillo because it would allow for power to be supplied downhole and retained for future use and allow the actuation of the device in the event of interruption of power from the surface power supply.   

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jaaskelainen (US 20180003850 A1), in view of Smith (US 4192380 A).

Regarding claim 38, Jaaskelainen is silent on wherein at least one of the second end of the first deployment arm or the second end of the second deployment arm of each deployment arm arrangement includes serrations configured to engage the wall surface of the metallic well structure in the deployed configuration. 
Smith teaches wherein at least one of the second end of the first deployment arm or the second end of the second deployment arm of each deployment arm arrangement includes serrations configured to engage the wall surface of the metallic well structure in the deployed configuration (The claim has been examined as best understood, in light of the 112(b) rejection above. Fig 4, the second end of the first arm 56 would have serrations/teeth 72, seen in additional detail in Fig 5. That would be able to at least indirectly engage the wellbore wall via the pad 54. The examiner notes that serrations has been examined under the broadest reasonable interpretation. “Serration” is defined as “a series or set of teeth or notches” see e.g. https://www.thefreedictionary.com/serration).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Jaaskelainen by using the pad and the gear rotation system at a second end of the first arm as disclosed by Smith because it would provide a drive force to allow easier inspection along the wellbore wall at varying locations (Column 6, lines 45-47).  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached typically 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT FULLER can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.Y./Examiner, Art Unit 3676

/BLAKE MICHENER/Primary Examiner, Art Unit 3676